Citation Nr: 0715402	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-37 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to April 
1949.  He died in 
September 2003, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 


FINDINGS OF FACT

1.  A September 2003 certificate of death indicates that the 
veteran died in September 2003, at the age of 79.  The 
certificate of death lists the immediate cause of death as: 
(1) cardiopulmonary failure; (2) bronchial asthma; (3) 
cancer of the kidney, with metastasis; and (4) Parkinson's 
disease.  No other contributing or underlying causes were 
noted.

2.  At the time of the veteran's death, service connection 
was not in effect for any disorders.  

3.  The veteran's fatal conditions, including 
cardiopulmonary failure, bronchial asthma, cancer of the 
kidney with metastasis, and Parkinson's disease, are not 
shown to be related to his period of active military 
service, or caused by any incident of service.




CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters in 
January 2004 and in September 2006, as well as other letters, 
the statement of the case and supplemental statements of the 
case advised the appellant of the foregoing elements of the 
notice requirements.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been 


provided to the appellant prior the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice subsequently provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of her claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, a VA opinion was obtained for 
purposes of determining the etiology of the veteran's fatal 
bronchial asthma.  The Board notes that a medical opinion 
regarding the remaining fatal conditions in this case is not 
necessary in that no complaints of or treatment for any of 
these conditions is shown during the veteran's military 
service, or for more than thirty years thereafter.  Moreover, 
the appellant has not proffered any specific argument or 
causative theory relating to these conditions.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the appellant.  Therefore, she 
will not be prejudiced as a result of the Board proceeding to 
the merits of her claims.  

A.  Service Connection for Cause of Death

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection is rebuttably presumed for 
certain chronic diseases, including tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In this case, the veteran served in the Army from June 1946 
to April 1949.  His service medical records were silent as to 
any complaints of or treatment for cardiopulmonary failure; 
cancer of the kidney, with metastasis; and Parkinson's 
disease.  However, his service medical records did show 
treatment on two occasions, in October 1948 and in January 
1949, for recurrent, acute bronchitis.  His separation 
examination, performed in April 1949, noted that his lungs 
and genitourinary system were normal.  The report also 
listed his blood pressure while sitting as 110/70.

A statement submitted by the veteran, dated in August 1977, 
noted his complaints of headache and chest pain, which he 
alleged began after he was struck with the cover of a stove 
during service.  


In April 1999, the veteran was hospitalized for treatment of 
an exacerbation of chronic obstructive pulmonary disease 
(COPD), with uncontrolled diabetes mellitus, type II, and 
the presence of gram-negative sepsis, likely secondary to 
urinary tract infection.  The veteran was discharged later 
that same month, and received discharge diagnoses of gram-
negative sepsis, likely secondary to urinary tract 
infection, possibly secondary to the presence of a renal 
tumor; renal cell tumor on right kidney highly suspicious 
for malignancy; cold nodule of the thyroid, Hurtle cell 
positive on pathology; COPD; diabetes mellitus, type II; 
renal failure; hypertension; stable right middle-lobe 
pulmonary nodule, likely granulomatous in process. 

Statements received from the veteran's private physician, 
dated in February 2000 and in April 2000, noted that he had 
treated the veteran since August 1998.  The statements noted 
that the veteran had been diagnosed with COPD; asthma; 
prostate cancer; diabetes mellitus, type II; renal cell 
tumor, thalassemia; hypertension; thyroid nodule; renal 
insufficiency; anemia of chronic disease; hyperthyroidism 
and osteoarthritis.  

The veteran's certificate of death, dated in September 2003, 
noted that he denied in September 2003, at the age of 79.  
The certificate listed the immediate cause of death as: (1) 
cardiopulmonary failure; (2) bronchial asthma; (3) cancer of 
the kidney, with metastasis; and (4) Parkinson's disease.  
No other contributing or underlying causes were noted.

At the time of the veteran's death, service connection was 
not in effect for any disorders. 

A private physician's statement, dated in March 2004, noted 
that he had treated the veteran since 1964.  The report noted 
that this included treatment for bronchial asthma, PTB and 
malnutrition in October 1964; for bronchial asthma, PTB and 
hypertension in January 1965, from July through August 1968, 
and from January through April 1970; and for bronchial 
asthma, PTB, hypertension, Parkinson's disease, and renal 
cancer in September 2003.

The Board finds that the cause of the veteran's death, 
consisting of (1) cardiopulmonary failure; (2) bronchial 
asthma; (3) cancer of the kidney, with metastasis; and (4) 
Parkinson's disease, is not related to his military service.  
Specifically, the veteran's service medical records are 
completely silent as to any complaints of or treatment for 
cardiopulmonary failure; cancer of the kidney, with 
metastasis; and Parkinson's disease.  Moreover, the evidence 
of record fails to show post service treatment or complaint 
regarding any of these conditions for over thirty years 
following his discharge from the service.

In October 2006, a VA opinion was obtained as to whether the 
veteran's fatal bronchial asthma was related to his military 
service.  The VA physician noted that he had reviewed the 
veteran's claims folder pursuant to this examination and 
provided a summary of the relevant facts in this case.  In 
particular, the report noted that the veteran had been 
treated during service for acute bronchitis.  The physician 
also correctly noted that additional documentation in the 
claims folders indicated that the veteran had problems with 
bronchial asthma in the mid-1960s, without continuous 
documentation until the more recent treatment around the time 
of his death, which indicated that the veteran had a 
diagnosis of COPD, as well as renal failure and multiple 
other medical conditions.  Based upon his review of the 
claims folders, the physician opined that, "what is most 
likely is that the veteran did have acute attacks of 
bronchitis while he was in the service that were not related 
to subsequent disease."  The examiner further stated, "[a]s 
far as the exact opinion, it should be considered not at 
least as likely as not that the bronchial asthma indicated on 
the veteran's death certificate was etiologically or causally 
related to his diagnosis of bronchitis in the service."

Accordingly, there is no competent evidence of record linking 
any of the veteran's fatal conditions to his active duty 
service.  None of the fatal disease processes are shown to 
have originated during the veteran's active duty service.

In making this determination, the Board notes that the 
appellant's statements cannot provide competent evidence of a 
medical opinion on diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Under the foregoing circumstances, a basis upon which to 
establish service connection for the cause of the veteran's 
death has not been presented, and the appeal is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


